Citation Nr: 0639853	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  00-06 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served with the Philippine Scouts from August 
1946 to March 1949.  He died on January [redacted], 1997.  The 
appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1999 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Philippines.  

In October 2003, the Board remanded this case for 
notification and development action.  The case was returned 
to the Board in November 2006.  


FINDING OF FACT

There is no competent or credible evidence of record that 
epidermoid cancer, the cause of the veteran's death, was 
manifested until decades after his military service or that 
it is related to such service.  


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist.  VA has fulfilled the notice 
and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  Letters sent to the appellant in 
March 2005 and January 2006 by the VA Appeals Management 
Center (AMC) in Washington, DC, satisfied the statutory and 
regulatory duty to notify provisions.  There is no indication 
in the record that additional evidence material to the issue 
decided herein which is not part of the veteran's claims file 
is available.  Therefore, the Board finds that VA has met the 
duties to notify and to assist required by law as to the 
claim decided herein.  

The adjudication of the appellant's claim on appeal was prior 
to the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The VCAA notice provided to the appellant by 
the RO was the kind of remedial notice which the Court found 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), to be 
permissible under the applicable statute and regulations.  In 
view of the fact that the appellant has had ample opportunity 
during the more than seven years that her appeal has been 
pending to submit evidence and argument in support of her 
claim, the timing of the VCAA notice provided to the 
appellant was in no way prejudicial to her.  

Service connection may be granted for the cause of a 
veteran's death if a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  When a malignant tumor is 
manifested to a compensable degree within one year of 
separation from active service, the disease may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2006).   

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006).

In this case, the veteran's death certificate listed 
epidermoid CA [carcinoma, that is, cancer] as his immediate 
cause of death.  No contributory causes were listed by the 
physician who attended the veteran's death at a public 
hospital.

The word "epidermoid" has the same meaning as the word 
"epidermal", pertaining to the epidermis, which is the 
outermost and non-vascular layer of the skin.  See Dorland's 
Illustrated Medical Dictionary 565 (28th ed., 1994).  
Therefore, it is considered that the veteran died of 
malignant skin cancer.

At death, the veteran was not service-connected for any 
disability, nor did he have a service connection claim 
pending.  

In her substantive appeal, received in March 2000, the 
appellant alleged that, within one year of separation from 
military service in 1949, the veteran manifested the skin 
cancer which killed him in 1997, which was 48 years later.  

Whether signs and symptoms which an individual has should be 
considered to be manifestations of a later-diagnosed form of 
cancer is a question requiring medical judgment, and, for 
that reason, is a question on which the only probative 
evidence is competent medical evidence.  There is no 
indication in the record that the appellant has any medical 
training or expertise whatsoever.  Her stated belief that the 
veteran's skin cancer which was fatal in 1997 was manifested 
during the year following the veteran's release from military 
service is no doubt sincere but has no probative value, 
coming from a layperson.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

VA notified the appellant several times during the pendency 
of this appeal that competent medical evidence consisting of 
a medical opinion in writing to the effect that the veteran's 
skin cancer which was his immediate cause of death was 
etiologically related to service was required to support the 
claim on appeal.  The appellant has not, however, submitted 
such a medical opinion in writing or identified any physician 
who purportedly has stated such a medical nexus opinion.  

Because there is absolutely no competent or credible evidence 
that the veteran's fatal skin cancer was in any way 
etiologically related to his period of service in the 
Philippine Scouts, this appeal must fail.  Entitlement to 
service connection for the cause of the veteran's death is 
not established.  See 38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2006).

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals 



 Department of Veterans Affairs


